— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered May 22, 1987, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the complainant had suffered a "physical injury” within the meaning of Penal Law § 10.00 (9) (see, People v Rojas, 61 NY2d 726, 727; People v Fields, 134 AD2d 365; cf., People v Williams, 127 AD2d 718).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Rubin, Spatt and Balletta, JJ., concur.